Exhibit 10.33

     
LSI Corporation
  1 800 372 2447
1621 Barber Lane
  lsi.com
Milpitas, CA 95035
   

(LSI LOGO) [f51594f5159402.gif]
[Execution Copy]
January 16, 2009

     
To:
  Ruediger Stroh
 
   
Re:
  Benefits Summary Pursuant to the Agere Systems Inc.’s Officer Severance Policy

                 
Leave of Absence:
    1/20/09 — 1/19/11     Termination Date:            1/19/11  
Annual Salary:
  $ 350,000     Annual Target Bonus:   $262,500 (75%)

As a condition of the termination of your employment with LSI Corporation
(“LSI”) on January 19, 2011, the following terms will apply:

•   Separation Agreement. This Separation Agreement is intended to formalize and
set forth the terms of your separation under the Agere Systems Inc. Officer
Severance Policy. This Separation Agreement contains the entire agreement
between LSI and you regarding the termination of your employment and fully
supersedes and replaces in its entirety the provisions of the Agere Systems Inc.
Officer Severance Policy and any other agreement relating to your employment.
All such other agreements, written or oral, are hereby terminated and replaced
with this Separation Agreement.   •   Last Work Date. January 19, 2009. Your
final paycheck for January, 2009 service shall be paid on or about January 29,
2009.   •   Leave of Absence (LOA); Payments. LSI agrees to place you on a Leave
of Absence (LOA) from January 20, 2009 through January 19, 2011 following which
time you will terminate from LSI’s payroll. During the LOA, LSI shall pay you
leave of absence payments (the “LOA Payments”) in an amount equal to One Million
and Two Hundred and Twenty-Five Thousand Dollars ($1,225,000) as follows:

                 
1/20/09 — 7/21/09
  No payments   April, 2010   $ 29,166.67  
On or after 7/21/09
   $175,000.00   March, 2010   $ 29,166.67  
August, 2009
  $29,166.67   June, 2010   $ 29,166.67  
September, 2009
  $29,166.67   July, 2010   $ 29,166.67  
October, 2009
  $29,166.67   August, 2010   $ 29,166.67  
November, 2009
  $29,166.67   September, 2010   $ 29,166.67  
December, 2009
    $291,666.67   October, 2010   $ 29,166.67  
January, 2010
  $29,166.67   November, 2010   $ 29,166.67  
February, 2010
  $29,166.67   December, 2010   $ 291,666.66  
March, 2010
  $29,166.67   January, 2010   $ 29,166.67  
 
             
 
           Total:   $ 1,225,000.00  

 



--------------------------------------------------------------------------------



 



    The LOA Payments shall be made in the ordinary course of LSI’s payroll cycle
and (i) represent the gross amount before all applicable federal, state and
local withholding taxes that are required to, and will, be deducted by LSI, and
(ii) except as set forth in this Agreement, are in consideration of all amounts
owed to you by LSI or its affiliates, including without limitation any amounts
that may be due to you under any LSI or Agere Systems Inc. (“Agere”) benefit or
welfare plan or policies.       While on the LOA, you shall be treated the same
as an active employee for all purposes, including benefits. You will not,
however, receive any further benefits under your retention agreement as set
forth in that certain letter dated March 2, 2007 or any continued vesting of any
LSI equity grants (stock options or RSUs) issued to you pursuant to that letter
or otherwise granted to you by LSI. Any such LSI equity grants shall cease
vesting as of your last day of work on January 19, 2009. LSI granted stock
options and RSUs which have not vested as of January 19, 2009 shall cancel and
any vested LSI granted stock options will remain exercisable for ninety
(90) days following January 19, 2009. Your Agere equity grants (stock options or
RSUs) will be treated as set forth below. You will be eligible for payment of a
bonus for LSI’s 2008 fiscal year as determined by the LSI’s Chief Executive
Officer and Compensation Committee of the Board of Directors.       In the event
of your death while on LOA, then any unpaid portion of the LOA Payments will be
paid, in a lump sum, to your estate. Any Agere unvested stock options and RSUs
that would have otherwise vested during the remaining term of the LOA or upon
your termination will vest immediately upon your death and become exercisable by
your estate. Any medical coverage will end upon your death at which time any
dependents covered at that time can continue coverage under the Consolidated
Omnibus Budget Reconciliation Act (Cobra) of 1986.   •   Release and Waiver of
Claims. As a condition to receiving the LOA payments and the other benefits
hereunder, you must sign a general waiver and release agreement in the attached
form.   •   Agere Equity. Your Agere equity grants (stock options or RSUs) will
continue to vest during the LOA, and upon your termination on January 19, 2011
any such unvested equity grants shall vest and shall be treated in accordance
with the provisions of the applicable agreements and plans pursuant to which
they were granted.   •   Section 280G Gross-Up. To the extent applicable, all
payments hereunder and any acceleration of equity awards that become subject to
excise taxes shall be grossed up for purposes of Section 280G of the Internal
Revenue Code of 1986, as amended.   •   Qualified Benefits: You will receive a
payout of your accrued retirement benefits under the LSI 401(k) Plan in
accordance with the terms of the plan.   •   Benefits: You are eligible to
continue your participation in LSI’s medical, dental and vision and insurance
plans during the LOA period in the same manner as an active employee. Upon
termination you will be eligible to continue your participation in LSI’s
medical, dental and vision plans through COBRA for up to 18 months at your cost.

The above details the terms of the agreement between you and LSI Corporation
regarding the termination of your employment. There will be no other payments
other than those specified above.
*      *      *

Page 2 of 3



--------------------------------------------------------------------------------



 



Rudy, please sign below to indicate your agreement with the terms and conditions
set forth in this document.

                  LSI CORPORATION    
 
           
/s/ Ruediger Stroh
 
Ruediger Stroh
  By:
Name:   /s/ Jon Gibson
 
Jon Gibson    
 
  Title:   Vice President, Human Resources    

     
Date: January 16, 2009
   Date: January 16, 2009

Page 3 of 3



--------------------------------------------------------------------------------



 



GENERAL WAIVER AND RELEASE AGREEMENT
     1. I understand and agree that (a) I will be on a leave of absence from
January 20, 2009 until January 19, 2011 and that my employment with LSI
Corporation (together with its predecessors and its successors and assigns,
“LSI”) will end on January 19, 2011; (b) I will be paid severance and other
benefits as set forth in the attached Benefits Summary Pursuant to the Agere
Systems Inc.’s Officer Severance Policy (“Summary”) only if I sign and do not
revoke this General Waiver and Release Agreement (“Agreement”); and (c) the
terms of the Summary are incorporated by reference in this Agreement and are
intended to supersede and extinguish any other obligation LSI may have to pay me
severance or other payments or benefits upon termination, including but not
limited to any agreements or understandings, whether oral or written, made at
any time prior to the date of this Agreement.
     2. In consideration of the payments and benefits set forth in the Summary,
I, on behalf of myself and my heirs, executors, administrators, successors and
assigns, knowingly and voluntarily waive, release and forever discharge LSI,
each of its subsidiaries or affiliated companies, their respective current and
former officers, employees, agents and directors, and any predecessor, successor
or assign of any of the foregoing, from any claim, charge, action or cause of
action that I or any of them may have against any such released person, whether
known or unknown, from the beginning of time through the date of this Agreement
based upon any matter, cause or thing whatsoever related to or arising out of my
employment with LSI or my termination other than claims arising out of a breach
of this Agreement or any claim that cannot be waived by law. All such claims are
forever barred by this Agreement.
     This release and waiver includes, but is not limited to, any rights or
claims under United States federal, state or local law, for wrongful or abusive
discharge, for breach of any contract, or for discrimination based upon race,
color, ethnicity, sex, age, national origin, religion, disability, sexual
orientation, or any unlawful criterion or circumstance, including, but not
limited to, rights or claims under the Family and Medical Leave Act, claims of
discrimination under the Employee Retirement Income Security Act, the Equal Pay
Act, the Occupational Safety and Health Act, the Workforce Adjustment Retraining
Notification Act, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, Section 1981 through 1988 of the Civil Rights Act of 1866, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Older Workers Benefit Protection Act, the Rehabilitation Act of 1973, Executive
Order 11246 and any other executive order, the Fair Labor Standards Act and its
state and local counterparts, the Uniform Services Employment and Reemployment
Rights Act, and the Immigration Reform Control Act, all as amended. I confirm
that I have no claim or basis for a claim whatsoever against LSI with respect to
any such matters related to or arising out of my employment by LSI or my
termination.
     3. I affirm that I have been given at least 21 days within which to
consider this release and its consequences, that I have seven days following my
signing of this Agreement to revoke and cancel the terms and conditions
contained herein and the terms and conditions of this Agreement shall not become
effective or enforceable until the seven-day revocation and cancellation period
has expired, and that, prior to the execution of this Agreement, I have been
advised by LSI to consult with an attorney of my choice concerning the terms and
conditions set forth herein. Any revocation or cancellation of this Agreement by
me pursuant to this paragraph shall be in writing delivered to LSI.

Page 1 of 4



--------------------------------------------------------------------------------



 



     4. (a) Until January 19, 2010, I shall not, without the prior written
consent of LSI Corporation’s Chief Executive Officer, (i) directly or indirectly
solicit (or encourage any company or business organization in which I am an
officer, employee, partner, director, consultant or member of a technical
advisory board to solicit or employ) or (ii) refer to any employee search firms,
any person who was employed by LSI as of the date hereof.
          (b) Until January 19 2010, I shall not, without the prior written
consent of LSI Corporation’s Chief Executive Officer, at any time or for any
reason, anywhere in the world, directly or indirectly (i) engage in any business
or activity, whether as an employee, consultant, partner, principal, agent,
representative, stockholder (except as a holder of less than 5% of the combined
voting power of the outstanding stock of a publicly held company) or in any
other individual, corporate or representative capacity, or render any services
or provide any advice to any business, activity, person or entity, if I know or
reasonably should know that such business, activity, service, person or entity,
directly or indirectly, competes in any material manner with LSI’s business as
constituted on the date hereof, or (ii) meaningfully assist, help or otherwise
support any person, business, corporation, partnership or other entity or
activity, whether as an employee, consultant, partner, principal, agent,
representative, stockholder (other than in the capacity as a stockholder of less
than 5% of the combined voting power of the outstanding shares of stock of a
publicly held company) or in any other individual, corporate or representative
capacity, to create, commence or otherwise initiate, or to develop, enhance or
otherwise further, any business or activity if I know or reasonably should know
that such business, activity, service, person or entity, directly or indirectly,
competes in any material manner with LSI’s business as constituted on the date
hereof. For the purposes of this Agreement, LSI’s competitors shall be those
companies listed in the “Competition” section of LSI’s Form 10-K for the fiscal
year ended December 31, 2008.
          (c) If at any time I violate the provisions of Sections 4(a) or 4(b)
above, any amounts remaining unpaid as set forth in the Summary as well as any
benefits provided for in the Summary (other than those from qualified retirement
or welfare plans) and any continuing vesting of stock options or restricted
stock units, if any, shall immediately be forfeited and terminated, and any
amounts already paid to me in accordance with the Summary, except for the sum of
One Thousand Dollars ($1,000) shall, at LSI’s sole discretion, be required to be
repaid by me to LSI within ten (10) business days of LSI’s request in writing
therefore. This provision shall not affect LSI’s right to otherwise specifically
enforce any provision relating to non-solicitation or non-competition that is in
this Agreement or in any other agreement, document or plan applicable to me.
          (d) I hereby agree that, from time to time upon LSI’s reasonable
request, I shall assist LSI in connection with any pending or future dispute,
litigation, arbitration or similar proceeding or investigation or any regulatory
requests or filings involving LSI, any of its employees or directors or the
employees and directors of any subsidiary.
          (e) I agree to not (i) testify or otherwise provide testimony in any
form at or for any legal or administrative proceeding, including testimony
related to any matter involving LSI, unless legally compelled to do so or
(ii) make statements to third parties, the public, the press or the media or any
administrative agency, in either case that would portray LSI in an adverse light
or disparage LSI, or cause injury to LSI with respect to events occurring prior
to or after the date hereof.
     5. I agree to return to LSI any and all LSI property of any kind or
description whatsoever (other than my personal computer and cell phone which I
am entitled to keep), including, but not limited to, any Confidential
Information (as defined below), which has been

Page 2 of 4



--------------------------------------------------------------------------------



 



furnished to me or is held by me, at my residence or elsewhere, and shall not
retain any copies, duplicates, reproductions or excerpts thereof. I also agree
and covenant, that I shall not divulge to any other person or entity any
proprietary or confidential information, whether written or oral, received or
gained by me in the course of my employment by LSI or of my duties with LSI
(“Confidential Information”), nor shall I make use of any such Confidential
Information on my own behalf or on behalf of any other person or entity, for so
long as such Confidential Information is not known to the general public.
     In addition, I agree to abide by the terms of any confidentiality and/or
proprietary information agreement that I have entered into with LSI, the terms
of which shall continue in full force and effect.
     6. If I am a California resident, I expressly waive Section 1542 of the
California Civil Code, which provides:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release which if
known by him must have materially affected his settlement with the debtor.”
If I am a resident of another state, I agree to waive the benefits of any
statute similar in terms and effect to this provision.
     7. This Agreement contains the entire agreement concerning the subject
matter hereof and supersedes all prior agreements, understandings, discussions,
negotiations, and undertakings, whether written or oral, with respect thereto,
except for the confidentiality and/or proprietary information agreements
referred to above. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions or portions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.
     8. This Agreement may not be modified or amended except by a writing signed
by me and LSI’s Executive Vice President, General Counsel and Secretary.
     9. I understand that any taxes (other than the employer-mandated portion of
FICA and FUTA) which may become due as a result of any payment or transaction
contemplated by this Agreement including the attached Summary are my sole
responsibility, and I further agree to hold LSI harmless on account thereof. In
addition, I agree that taxes which are due but unpaid may be setoff against any
sums due under this Agreement to the maximum extent allowed by law.
     10. This Agreement shall be interpreted in accordance with the plain
meaning of its terms and not strictly for or against any person or entity. To
the extent that federal law controls the interpretation or enforceability of any
provision of this Agreement, this Agreement shall be construed and enforced in
accordance with federal law. Otherwise, this Agreement shall be governed by and
construed and interpreted in accordance with the laws of the Commonwealth of
Pennsylvania without reference to the principles of conflicts of law.

Page 3 of 4



--------------------------------------------------------------------------------



 



     BY SIGNING AND DELIVERING THIS AGREEMENT, I STATE THAT: I HAVE READ IT AND
UNDERSTAND IT; I AGREE WITH IT AND AM AWARE THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING RIGHTS PROVIDED BY THE OLDER WORKERS BENEFIT PROTECTION ACT,
FOR CONSIDERATION TO WHICH I WAS NOT ALREADY OTHERWISE ENTITLED; I WAS ADVISED
TO, AND AM AWARE OF MY RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING IT; AND
I HAVE SIGNED IT KNOWINGLY AND VOLUNTARILY.

                  /s/ Ruediger Stroh         Date: January 16, 2009           

Page 4 of 4